DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims 1-2) in the reply filed on 3-8-21 is acknowledged. The traversal is on the ground(s) that a search burden does not exist (response, pg 3, para 3). This is found persuasive and the restriction requirement is withdrawn. Note also that MPEP 2144.04(IV)(A) does not apply in this instance in that claim 3 is directed to a product (i.e. a structure) and not a device as envisioned in MPEP 2144.04(IV)(A). Claims 1-3 have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3 (Figures 1 and 1A).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
The disclosure is objected to because of the following informality: the specification includes a brief description of Figures 1 and 2. However, the specification does not include a brief description of Figure 1A. A brief description of Figure 1A should be presented. See MPEP 608.01(f). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1, lines 11-12, “the plastic material” lacks antecedent basis; also, is this process applied to the faces of the wood sheet covered with the polyester films – claim 1 recites “a surface of the wood sheet” in line 12. 

Claim 1 is indefinite in that the cold pressing step does not clarify from where the recited creases and air bubble arise. Clarification is respectively requested.

Claim 1, lines 6, 10 and 14, it is not clear if both coatings are subject to the process or only one coating in that previously coating have been applied to each face of the wood sheet.

Claim 1 is indefinite in that the claim recites “applying a temperature” (Ln 7) where generally heat is applied at a given temperature. Also, is does thermos-pressing occur at between 80oC and 110oC or are the rollers at a temperature at between 80oC and 110oC or does this limitation refer to the heat being applied to the wood sheet?

Claim 1 is indefinite when indicating that the wood sheet is passed through the rollers (Ln 8) in that the claim does not previous recite a position of the rollers to allow for claiming that the wood sheet passes through the roller. Claim 1 only provides rollers.

Claim 1 is indefinite when indicating that the wood sheet moves through a passage at a given rate without the presence of the polyester films (Lns 6-9). Also, is the heat at a given temperature intended to be used simultaneously with the claimed rate of speed? Clarification is respectively requested.

Claim 2 is indefinite in that it is not clear where in the process the dyeing step takes place in that claim 1 recites two separate sanding steps. 

Claim 3 is indefinite when reciting that the polyester film is matte and is also crystal clear in that “matte” generally indicates flat, dull, opaque and/or non-shiny and “crystal clear” generally indicates complete transparency. Thus, the claim does not clearly define the appearance of the polyester film. For examination purposes, the claim is interpreted as covering with a polyester film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesson (US 2011/0311787 A1) in view of Lenderink (US 2002/0142145 A1).

Claim 3, Akesson teaches a wood sheet 102 [for lamps], the wood sheet 502 being between 1 and 2000 mils (i.e. 0.0254 and 50.8 micrometers) thick, wherein both surfaces of the wood sheet 502 are covered with a polyester film 506 having a thickness [joined by thermos-pressing the wood sheet]. The limitation of “for lamps” refers to an intended use of the claimed wood sheet and does not provide a structural limitation to the claimed wood sheet. The limitation of “joined by thermopressing the wood sheet” refers to a method step and does not provide a structural limitation to the claimed wood sheet. The structure of Akesson has uses in various areas, including furniture applications (paras 2, 24, 40-53). Note the wood sheet 502 has a thickness range that overlaps the claimed range and so is considered to meet this limitation of the claim.

Claim 3, Akesson does not teach a thickness for the polyester film 506.
Lenderink teaches a structure used in various areas, including furniture applications. Lenderink teaches a wood sheet 12 being between 0.003 and 0.01 inches (i.e. 0.07 and 0.2 micrometers) thick, wherein both surfaces of the wood sheet 12 are covered with a polyester film that is between 0.001 and 0.005 inches (i.e. 25.4 and 127 micrometers). Note that the polyester film has a thickness range that overlaps the claimed range and so is considered to meet this limitation of the claim (paras 2, 18-25).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Akesson that the thickness for the polyester film 506 has a range of 25.4 and 127 micrometers for the reason that Lenderink teaches using the disclosed structure in the furniture area – as does Akesson – such that one skilled in the art would have been motivated to use a thickness value for the polyester layer which is known to be useful in the art.

This prior art rejection was written in view of the rejection of claim 3 under 35 USC 112, second paragraph.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  claim 1, the closest prior art of record to Akesson in view of Lenderink applies herein with lamination being under heat as taught by Akesson (see previously recited locations in reference). Prior art reference ES2337536 teaches sanding a wood surface prior to acting on the surface by application of a polyester film (Applicant submitted English translation, pg 1, para 1) and Lenderink suggests a matte polyester layer due to the use of colorants (para 25). Note that the limitation of “for lamps” refers to an intended use of the claimed wood sheet and does not provide a structural limitation to the claimed wood sheet. Pressing at a non-elevated temperature using rollers to eliminate air bubbles during lamination is well-known in the lamination art as taught by Blewett (US 3,905,855) (c 4, para 4). Nison teaches pressure lamination of polymer films to a wood base using rollers (Fig 1 and related discussion). Akesson is view of the prior art of record does not teach bonding the polyester to the wood at 80oc to 110oC (written in view of the rejection of claim 1 under 35 USC 112, second paragraph) while the wood sheet and films pass by the rollers at a speed of between 40 and 60 linear centimeters per minute (written in view of the rejection of claim 1 under 35 USC 112, second paragraph).  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The amendments filed 12-27-19 have been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745